 FRANKE'S, INC.551of New York purchases of cars and trucks valued at upwards of$2,000,000 and of parts valued in excess of $120,000.3.The Board's current standard for asserting jurisdiction overretail enterprises within its statutory jurisdiction is a gross volumeof business of at least $500,000 per annum.Carolina Supplies andCement Co.,122 NLRB 88. The Employer's out-of-State purchases,constituting direct inflow under the Board's decision inSiemonsMailing Service,122 NLRB 81, 85 bring its operations within theBoard's statutory jurisdiction;' while its gross volume of businessmeets the dollar-volume test of the Board's standard for assertingjurisdiction over retail enterprises.'Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that, on theallegations here present, the Board would assert jurisdiction overthe Employer's operations with respect to labor disputes cognizableunder Sections 8, 9, and 10 of the Act.1NL R.B. v. RelianceFuel Oil Corp.,371 U.S. 2242McCarthyEnterpitsest/a CommunityMotors,128 NLRB 60.Franke's,Inc.andHotel-Motel,Restaurant Employees UnionLocal No. 200,Hotel and Restaurant Employees and Bar-tenders International Union, AFL-CIO.CasesNo. 26-CA-1212, 26-CA-1230, and 26-CA-12,118.May 13, 1963DECISION AND ORDEROn October 1, 1962, Trial Examiner James F. Foley issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended that these allegations be dismissed.There-after, the General Counsel filed exceptions to the Intermediate Reporttogether with a supporting brief, and the Respondent filed a replybrief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicialerror wascommitted.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in142 NLRB No. 67. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner,' as amplified herein.The Trial Examiner found that the evidence did not disclose thatthe Union represented a majority of the employees employed in theappropriate unit at Town and Country Cafeteria on December 2, 1961,when the Union made its initial demand for recognition and collectivebargaining, or on January 20, 1962, when the Union renewed itsdemand.'Accordingly, the Trial Examiner recommended dismissalof the complaint insofar as it alleged that the Respondent's refusalto recognize and bargain with the Union in the above-described unitwas violative of Section 8 (a) (1) and (5) of the Act.We agree withthe Trial Examiner's findings and conclusions in this regard.In its exceptions, the General Counsel would now have the Boardfind that the Union represented a majority of Town and CountryCafeteria employees at the time the Union made its bargaining de-mands solely on the basis of Respondent's admission in its answerto the complaint that a majority of these employees engaged in thestrike called by the Union on December 2, 1961.'While it is true thatthe Respondent failed to deny formally the above-described allegation,it is clear that the Respondent orally denied this allegation during thecourse of the hearing, and indeed introduced evidence to show that amajority of the employees at the Town and County Cafeteria did notjoin the strike.Moreover, it further appears that the General Coun-sel, during the course of the hearing, did not rely on Respondent'sanswer as establishing the Union's majority status. Instead, the Gen-eral Counsel sought to establish the Union's majority by first offeringcertain signed union authorization cards, and by thereafter presentingtestimony as to the number of Town and Country Cafeteria employeeson strike on December 2, 1961, and thereafter.In view of the foregoing, to now accept Respondent's failure for-mally to deny the allegation of the complaint as adequate grounds forfinding that the Union represented a majority of the Town and Coun-try Cafeteria employees either on December 2, 1961, or on January 20,1962, would be exalting formalism and placing undue reliance on atechnicality .4Accordingly, we reject the General Counsel's contentionin this respect.'The TrialExaminer foundthat theRespondent did not violateSection 8(a) (1) and (5)of the Actwhen Respondent unilaterally changed its procedure for grantingleaves ofabsence on September11, 1961, but that itthus violatedthe Act by its unilateral change-of-leave policyon September 14, 1961.No exceptions were filed to these findings of theTrial Examiner and they are hereby adopted2The General Counsel alleges an 8(a) (5) violation on, andafter January 20, 1962, butrelies upon the Union's status on December 2, as demonstratedby the number of em-ployees whowent on strike, to establish its alleged majority status as of January 20.8 Section 102 20 of the Board'sRules and Regulations, Series 8, as amended,providesin relevantpart: ". . . any allegationin the complaintnot specifically denied orexplainedin an answer filed . . . shall be deemedto be admittedto be true and shall be so foundby the Board,unless good cause to the contrary is shown "*SeeWilliam Kahr and LeonMohill,d/b/a Hamilton News Co.,129 NLRB 770. FRANKE'S, INC.553Nor is there any other basis for finding that the Union enjoyedmajoritystatus onJanuary 20, 1962, the critical date herein.Theauthorization cards offered by the General Counsel were not authen-ticated and, therefore, were rejected by the Trial Examiner and cannotbe considered evidence of union designations.As for the testimonypertaining to the number of employees who went on strike on Decem-ber 2,the credited testimony shows 28 employees in the appropriateunitduring the payroll week which included December 2 and, evenconsidering Vice President Franke's testimony on cross-examination,only 15 employees did not work on December 2, 2 of whom were onscheduled leave at the time, namely, Sitzler and Henson.' So far asthe record shows, Henson was never heard from thereafter.Whenthe strike ended on March 10, only 13 employees applied for reinstate-ment. It is asserted by the Union that two strikers left the area duringthe strike.But these individuals are not identified nor is the dateof their departure given in the record.Even assuming that twostrikers left the area as claimed, it cannot be inferred from this recordthat they did not leave until after January 20.On the basis of the foregoing, and the entire record, we find thatthe General Counsel has not established that the Union represented amajority of the employees in the appropriate unit at Town and CountryCafeteria on January 20, 1962, and we must therefore conclude thatRespondent did not unlawfully refuse to bargain with the Union forthose employees.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.50n direct examination,Franke testified that 12 employees worked,and 4 were onscheduled leave, on December 2.INTERMEDIATE REPORTSTATEMENT OF THE CASEThe three cases which make up this proceeding,Cases Nos. 26-CA-1212, 26-CA-1230,and 26-CA-1248,were brought under Section 10(b) of theNational LaborRelations Act, as amended(61 Stat. 136, 73 Stat.519), hereincalled the Act, onunfair labor practice charges filed by Hotel-Motel,Restaurant Employees UnionLocal No.200, Hotel and Restaurant Employees and Bartenders International Union,AFL-CIO,herein called the Union,against Respondent Franke's, Inc., herein calledRespondent.The charge in Case No.26-CA-1212 was filed on January 22 andamended on April 6,1962.The charge in CaseNo. 26-CA-1230 was filed on Feb-ruary 23 and amended on February 28, 1962.The charge in CaseNo. 26-CA-1248was filed on March 28 and amendedon April 24,1962.A complaint premised onthe original charge filed in CaseNo. 26-CA-1212 wasissued by the General Counselon March 8, 1962.An amended and consolidated complaint premised on theoriginal charge inCase No. 26-CA-1212 and its amendmentof April 6,1962, andthe charge in 26-CA-1230 and its amendmentof February28, 1962, was issuedon April 11, 1962.An amendment to the amended and consolidated complaintpremised on the charge in CaseNo. 26-CA-1248was issuedon April 24, 1962.Respondent answered the original complaint on March 13, the amended and con-solidated complainton April 20,and the amendment to the amended and consolidatedcomplainton April 27, 1962. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe amended and consolidated complaint of April 11, as amended on April 27,1962, contains the issues before Trial Examiner James F. Foley in this proceeding.It alleges that Respondent refused to bargain with the Union in violation of Section8(a)(5) of the Act, interrogated and threatened employees in violation of Section8(a) (1) of the Act, discriminatorily discharged employee Cololsees Bowers forunion and other concerted activity in violation of Section 8(a)(1) and (3) of theAct, and discriminatorily refused to reinstate striking employees in violation ofSection 8(a)(1) and (3) of the Act. Respondent denies the alleged illegal conduct.On May 1, 2 and 3, 1962, at Little Rock, Arkansas, a hearing was held on theamended and consolidated complaint, its amendment, and the answers of Respondent.Respondent, General Counsel, and Charging Party were represented at the hearing,and were afforded an opportunity to be heard, make oral argument, and file briefs.A brief was filed by Respondent after the close of the hearingFINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent, an Arkansas corporation, has a principal office and place of businessat 511 Louisiana Avenue, Little Rock, Arkansas, where it is engaged in the businessof operating cafeterias in Little Rock and Hot Springs, Arkansas.During the 12months prior to April 11, 1962, Respondent had a gross volume of business in excessof $500,000 from the sales of merchandiseDuring the same period, Respondentpurchased and received goods with a value in excess of $30,000 directly fromsuppliers located outside the State of Arkansas.Respondent is engaged in commerceor in an industry affecting commerce within the meaning of Section 2(6) and (7)of the Act, and assertion of jurisdiction will effectuate the purposes of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. IssuesThe issues are whether Respondent: (1) refused to bargain in violation of Section8(a)(5) of the Act on September 11, 1961, and January 20, 1962, and thereafter;(2) intimidated and threatened employees in November and December 1961 inviolation of Section 8(a)(1) of the Act, and discriminatorily discharged employeeCololsees Bowers on January 14, 1962, in violation of Section 8(a) (3) and (1) ofthe Act; and (3) discriminatorily refused to reinstate strikers, in violation of Section8(a) (1) and (3) of the Act, at its Louisiana Avenue Cafeteria, Little Rock, Arkansas,on and after January 19, 1962, when they made an unconditional offer to return towork, and at its Town and County Cafeteria, Little Rock, Arkansas, on and afterMarch 10, 1962, when the strikers made an unconditional offer to return to work.In paragraphs Nos. 17 and 18 of the amended and consolidated complaint GeneralCounsel alleges that Respondent discharged on November 8, 1961, and failed and re-fused to reemploy, employee Clora Sadler until on or about January 19, 1962, becauseshe joined or assisted the Union or engaged in union or concerted activity.At thehearing, Respondent's counsel moved that paragraphs Nos. 17 and 18 be stricken asthis conduct was the subject of unfair labor practice charges, Cases Nos. 26-CA-1186and 26-CA-1187, which have no connection with this proceeding, and that thecase before the Board involving this conduct was disposed of by informal settle-ment executed January 12, 1962, by the parties, and approved by the RegionalDirector on January 16, 1962.However, General Counsel in paragraphs Nos. 17,18, and 25 of the amended and consolidated complaint alleges only the discharge ofSadler to be part of the conduct leading to an unfair labor practice strike beginningon December 2, 1961, and from which Respondent's employees made an uncon-ditional offer to return on January 19, 1962.General Counsel does not ask thatthe discharge and refusal to reinstate be remedied by this proceeding, as a remedyfor such conduct has been provided by the informal settlement.The Trial Examineris of the opinion, and finds, that the Respondent's conduct regarding Sadler is mate-rial to a determination whether striking employees were discriminatorily deniedreinstatement, and for that reason is properly alleged in paragraphs Nos. 17, 18. and25 of the amended and consolidated complaint.Therefore, the motion to strike isdenied.Counsel for General Counsel at the hearing moved that General Counsel bepermitted to amend paragraph No. 27 of the amended and consolidated complaint FRANKE'S, INC.555which provides that Respondent discriminatorily refuses and has refused to reinstatethe 14 employees listed in the prior paragraph No. 26 to provide that it has sorefused to reinstate 5 of these employees (Beatrice Hill, Charlene Thomas, LillieCarpenter, Dorothy Martin, and Linda Loftus), and refuses and has refused toplace the remaining9 employees 1 on a preferentialhiringlist.Prior to offering thisamendment,counselfor General Counsel conceded that the evidence showed thatthere were 5 and not 14 jobs to be filled at Respondent's downtown cafeteria.Themotion isgranted and paragraph No. 26 of the amended and consolidated complaintissued April 11, 1962,is soamended.General Counsel at the hearing also moved that paragraph No. 30 of the amendedand consolidatedcomplaintwhich was added by the amendments dated April 24,1962, be amended insofar as it refers to Alton Cryer, to provide only that Respond-ent refused to place him on a preferential hiring list from the time he made anunconditional offer to return to work on March 10 until about April 24, 1962.Prior to moving to amend, counsel for General Counsel conceded that the evidenceshowed that a job has not been available for Cryer due to economic changes madeby Respondentin itsTown and Country Cafeteria operation during the period ofthe strike at that cafeteria.Paragraph No. 30 of the amended complaint is soamended.B. BackgroundRespondenthas four cafeterias in Little Rock and one in Hot Springs, Arkansas.The Hot Springs cafeteriais notinvolved in this proceeding.Two of the cafeteriasare located in downtown Little Rock, one at 511 Louisiana Avenue, and the otheron Capitol Avenue.They are separated by a few buildings. Louisiana and CapitolAvenues are at rightangles toeach other.The two cafeteria buildings are joinedin the rear, and the second floor of the Capitol Avenue building houses storerooms,dressing rooms, anemployee dining room, and a kitchen which extends to partof the secondfloor of the Louisiana Avenue building.These second floor facilitiesserve both cafeterias.The cafeteria on Louisiana Avenue, modernly equipped andlaid out, has been themain operation,and includes a coffeeshop and dishwashing de-partmentas well asthe cafeteria, and has been the seat of the main offices of theRespondent.The third cafeteria is located at the corner of Asher and South Univer-sityAvenues, and the fourth cafeteria is located at 5701 Kavanaugh Street.The cafeterias on Louisiana and Capitol Avenues, downtown in Little Rock, wereone operation until the strike of December 2, 1961, by the Union.2Approximately137 persons exclusive of a stock clerk, office clerical employees, guards, and super-visors were employed at the 2 cafeterias.The 137 included cooks, counterpersonnel,busboys and busgirls, dishwashers, waitresses, cashiers, bakery salesclerks, main-tenancemen, and a truckdriver.When the strike began on December 2, 1961, 98of the 137went onstrike.The remaining 39 and replacements were assigned tothe cafeteria on Louisiana Avenue, hereinafter called the Louisiana Avenue Cafe-teria,and the cafeteria on Capitol Avenue, hereinafter called the Capitol AvenueCafeteria,with its servingcounters,diningroom, and separate dishwashing depart-ment,was closed.Respondent did not reopen the Capitol Avenue Cafeteria whenthe strike ended on January 19, 1962, at these two cafeterias.3Itwas still closedwhen thehearingbegan on May 1, 1962. The Louisiana Avenue Cafeteria con-tinued to do businessduringthe strike and thereafter.The strike continued at the cafeteria at Asher and South University Avenues,hereinafter called the Town and Country Cafeteria, until March 10, 1962.OnDecember 2, 1961, there were 28 employees at Town and Country with the sameinclusions and exclusionsthat the downtown cafeterias had.About half of theemployees went on strike on December 2 and continued striking until March 10,1962.This cafeteria continued to operate during the strike and was in operationat thetimeof the hearing.The cafeteria at 5701 Kavanaugh, hereinafter calledthe Heights Cafeteria, had 19 to 21 employees.As stated above, the Union alsostruck this cafeteria on December 2, 1961.Respondent closed it on December 8,1961, and had not reopened it when the hearing began on May 1, 1962.In January or February 1961, the Union began organizational activity at the fourcafeterias of Respondent in Little Rock, Arkansas. It filed a petition on February 21,1961, for certificationas bargainingrepresentative for one appropriate unit to1 The name Elouise Wade in paragraph No. 26 was amended at the hearing to readEvelyn Wade.2 This strike is discussed in section III, E,1,infra.It was conductedwith picketing ateach of the four cafeterias in Little Rock3 These two cafeterias are referred to jointly as the downtown cafeterias 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDinclude employees at the downtown cafeterias, the Board issued a Decision andDirection of Election in this unit on July 20, 1961 (not published in NLRB volumes),an election was held on August 4, 1961, in which a majority of employees voted tohave the Union act as their bargaining representative, and the Board certified theUnion as the bargaining representative of employees in the downtown cafeterias uniton August 14, 1961. The Union requested Respondent to bargain for this unit onAugust 20, 1961, bargaining negotiations began on August 21 and 25 and Sep-tember 6, 1961,4 continued during September, October, November, December, 1961and January, 1962, until an agreement was reached on January 17 and a contract wassigned on January 19, 1962.The strike which began on December 2, 1961, did notcause any interruption in bargaining, but may well have accelerated it as it led toan offer of assistance by Arkansas Commissioner of Labor Thornbrough, and hispresence as mediator at several of the bargaining sessions on December 2 and there-after.They were held in his officeC. The refusal to bargainThe refusal to bargain with which Respondent is charged consists of twoallegationsThe first is that on September 11, 1961, Respondent changed its leave-of-absence policy without notice to the Union prior to making the change effectiveto afford the Union an opportunity to discuss it with Respondent.The secondallegation is that Respondent refused to bargain with the Union on January 20, 1962,and thereafter, for a collective-bargaining contract for employees at Respondent'sTown and Country Cafeteria, although the Union represented a majority of em-ployees in an appropriate unit at this cafeteria, and requested or demanded thatRespondent recognize it as collective-bargaining representative for this group ofemployees, and negotiate with it for a collective-bargaining contract.1The alleged unilateral change in policy on September 11, 1961On or about September 1, 1961 Clora Sadler, employed by Respondent inthe kitchen for the two downtown cafeterias since August 1958, requested maternityleave from Irma Lipton, the kitchen manager. She handed Lipton a written applica-tion for leave from the date of September 4 to December 4, 1961. This applicationwas dated August 26, 1961, and was prepared for employee Sadler by Earl Yeargan,the Union's secretary and business agent.Lipton told Sadler that the leave wouldbe arranged. Sadler had discussed the leave earlier with Lipton and the latter toldher it would be all right to take it 5Clora Sadler left work on or about September 12. Lipton sent her written appli-cation for leave to the personnel office about September 1 when she received it.Frank R. Lewis, a vice president of Respondent, was in charge of personnel as wellas operations at the time.On or about September 9 or 10, 1961, W. J. Franke,also a vice president, changed positions with Vice President Lewis.By this change,Franke assumed charge of personnel and operations, and Lewis took over purchasingand maintenance.Lewis gave Franke a number of papers that were on his deskfor attention.Included was Sadler's written application for leave.No testimony was offered by the General Counsel or the Charging Party to explainSadler'swritten request for leave prepared by Yeargan.The policy at the timewas that a request for leave of absence could be made orally to the employee'ssupervisor, or an official of Respondent, and that she, or he, as the case was, couldapprove it for a period not to exceed 3 months. The 3 months could be extendedin unusual circumstances.Lipton testified that she had always brought requests forsuch leave to the attention of the personnel office for consideration of the officialin charge of personnel even though such action was not required. Both Lewis andFranke testified that they knew of no explanation for Sadler's written request.It is undisputed that prior to the September 6 1961, negotiations for a collective-bargaining contract for the two downtown cafeterias, the Union had submitted acontract proposal to Respondent containing a provision that an employee would4The unit considered appropriate by the Board consisted of all employees in the twodowntown cafeterias with its one kitchen including cooks, counter personnel,bus people,dishwashers,waitresses,cashiers,bakery sales clerks, maintenance men, and a truck-driver, excluding a stock clerk, office clerical employees,guards,and supervisors as definedin the Act.5 Clora Sadler had requested the same leave of Lipton in September 1959; it wasgranted, and she had returned to work in November 1959,shortly after she askedthat shebe permitted to return to work.At that time, the request was oral only and Lipton gaveher oral approval. FRANKE'S, INC.557be considered on leave of absence without pay upon the written authorization ofhis or her department head.Respondent advanced as a counterproposal a pro-vision that an employee could be granted a leave of absence without pay upon writtenpermission of an officer of the corporation.This counterproposal was brought tothe attention of union representatives at the bargaining session on September 6,itwas offered as a counterproposal on October 31, and adopted during the bargainingsession of November 15, 1961.On or about September 11, 1961, Respondent's supervisors at the Louisiana andCapitol Avenues cafeterias were notified in a staff meeting that thereafter requestsfor leaves of absence would have to be approved by either Vice President Franke orVice President Lewis.The supervisors at the other cafeterias had notice of thechange from a copy of the minutes of the meeting which was sent to each of thecafeterias.On or about September 14, 1961, Vice President Franke sent to em-ployee Sadler a letter dated September 14, 1961, in which he referred to her requestfor a 90-day leave of absence from September 4 to December 4, 1961.He thenstated that, "We regret to advise you that we cannot grant you this request," andcontinued, "We will consider hiring you in the future providing we have an openingavailable at that time." 6Two other employees who requested leaves of absence ator about the same time were also informed that they would not have the status ofemployees during their leaves of absence and would be considered for reemploymentupon application when an opening was availableVice Presidents Lewis and Franke readily admitted that Respondent's prior leavepolicy was that leaves of absence could be given by managers and supervisors for amaximum of 3 months. The 3 months could be increased in unusual cases and itwas also readily admitted that employees on leave continued to be employees duringthe leave.They further admitted that the requirement that leaves of absence beapproved by either of them and that an employee lost his or her status as anemployee while on a leave of absence were new policies, and that the Union had notbeen notified prior to the policies being placed in effect, to give the Union an op-portunity to discuss them with Respondent.Any notice the Union received was noticeof a change in policy already in effect.2.The alleged refusal to bargain for the Town and Country Cafeteria employeesIt has been found,supra,theUnion had been engaged in organizational activityat the Town and Country Cafeteria since January or February 1961, and it has beenfound,supra,that the Union engaged in a strike with picketing at this cafeteria fromDecember 2, 1961, until March 10, 1962.The General Counsel contends that on January 20, 1962, and thereafter Respondentrefused to bargain when the Union requested Respondent to recognize it as collective-bargaining representative and bargain collectively for a unit of employees at Townand Country Cafeteria including the same classifications of employees as the unit atthe Louisiana and Capitol Avenues cafeterias.General Counsel also contends thatmajority representation by the Union was shown by the number of employees onstrike on December 2, 1961, and that this evidence of majority representation wasbrought to the attention of Respondent by the Union on December 2, 1961, andcontinuously thereafter including January 20, 1962.Respondentclaims it hasrefused to recognize and bargain because the Union did not represent a majorityof employeesin anappropriate unit, and because the Union on January 22, 1962,abandoned its demands for recognition and bargaining.a.The appropriate unitThe Union, Respondent, and General Counsel agree, and I so find, that an ap-propriate unit at the Town and Country Cafeteria for purposes of bargaining is aunit consisting of cooks, counter personnel, bus people, dishwashers, waitresses,cashiers,maintenance men, and a truckdriver, excluding a stock clerk, office clericalemployees, guards, and supervisors as defined in the Act.b.Evidence of majority representationAs evidence of the Union's majority representation, General Counsel relies onBusiness Agent Yeargan's testimony of the number of Town and Country Cafeteriaemployees that went on strike on December 2, 1961. On direct examination, Yeargantestified that 17 Town and Country Cafeteria employees went on strike on December 2,9 Clora Sadler testifiedshe didnot receive a letter from RespondentI credit Franke'stestimony that theletter wassent to her. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARD1961, in connection with the Union's general strike beginning on that date at allof Respondent's cafeterias in Little Rock, Arkansas.He also testified on direct thatthere were 24 to 26 employees in the appropriate unit.On cross-examination, hetestified that there were 16 of these employees on strike.According to him, 15actually appeared on the picket line at Town and Country on December 2, 1961.He stated that the 16th employee, Mildred Bennett, did not appear on the picket linebut remained at the Union's labor temple.?The record does not disclose the basis for Yeargan's conclusional testimony asto the number on strike or the number in the unit. There is no testimony that hechecked the pickets to determine if they were all Town and Country Cafeteriaemployees, or took their names and checked them against the Town and Countrylist of employees.Nor does his testimony disclose whether at the time of the hear-ing he had a list of the names of the employees on the picket line on December 2,1961. If he had, General Counsel failed to offer it so it could be checked against theemployment records of Respondent for December 2, 1961.In rebuttal, Respondent's Vice Presidents Lewis and Franke testified that there were28 employees in addition to 3 supervisors at Town and Country the payroll week in-cluding December 2, 1961.The supervisors were Harding, Tomlin and Boland.So by their testimony there were 28 employees in the appropriate unit.Then VicePresident Franke testified that 12 employees worked on Saturday, December 2, 1961,but 4 employees were on scheduled leave, 2 of them returning to work on Decem-ber 3, 1961, and "two never came back during the duration of the strike." Thistestimony, unrebutted and standing alone, shows that only 14 of a unit of 28 were onstrike on December 2.On cross-examination, Vice President Franke testified that the four employees onleave on December 2 were Wilma Turney, Otis Henson, Ella Harris, and GertrudeSitzler, and that the two who did not return on December 3 were Henson andSitzler.He also gave on cross-examination the names of 15 employees who did notwork on December 2. This listing included the names of Henson and Sitzler, butnot Turney and Harris who returned to work on December 3. This testimony ap-pears to corroborate Yeargan's testimony that 15 were on strike.However, while therecord shows that Sitzler made an unconditional offer to return to work on March 10,1962, when the strike ended at Town and Country, it does not show that such an offerwas made by Henson. Nor does it show what became of him. This evidence throwsdoubt on the contention that Henson was a striker on December 2. Thirteen employees only made application for reinstatement on March 10, 1962.Union Busi-ness Agent Yeargan testified that two strikers had left the area, but gave no testimonyas to when they left, whether prior to or after January 20. If the strike was aneconomic strike and not due to unfair labor practices that dissipated or preventeda majority representation, this evidence leaves a doubt whether a showing of amajority on December 2, 1961, would be proof of a majority on January 20, 1962,when Respondent is alleged to have refused to bargain.General Counsel's initial effort to prove the Union's majority was to offer throughYeargan 20 signed cards.Each of the cards was a combination of an applicationfor membership in the Union and an authorization to the Union to represent the em-ployee for collective bargaining.Three of the cards were duplicates, leaving 17Yeargan did not know whether the cards were signed by the persons whose signatureswere purportedly on them.He testified that the cards were handed to him by groupleaders in the organizational effort.Counsel for General Counsel offered no evidenceat the time to show that the purported signatures were genuine or those of employees.8Moreover, five of the cards were signed in early February 1961, about 10 monthsprior to December 2, 1961.Respondent counsel's objection to their being receivedin evidence was sustained, but counsel for General Counsel was afforded an op-portunity to authenticate the signatures on the cards by calling as witnesses the'General Counsel did not establish that Mildred Bennett was an employee on Decem-ber 2, 1961The Charging Party introduced the informal settlement agreement disposingof the charges that Respondent had discriminatorily refused to reinstate her and CloraSadler prior to December 2, 1961.However, unlike in the case of Sadler, General Counseland Charging Party failed to offer any proof that Bennett was discriminatorily treated byRespondentIn this context, I do not consider the informal settlement agreement stand-ing alone as evidence of discriminatory treatment or evidence that Mildred Bennett wasan employee on December 2, 1961.s The list of names of employees absent from work on December 2, 1961, subsequentlyfurnished by Vice President Franke in his testimony, discloses that all except Cunninghamwere employees on December 2 FRANKE'S, INC.559employees who purportedly signed them,or otherwise,and reoffer them, but did notdo so.9c.The demand for recognition and bargainingThe testimony of General Counsel's witnesses, Business Agent Yeargan and Inter-national Representative Kensinger, is that the Union demanded recognition and bar-gainingon December 2, 4, and 7, 1961, but on December 7 offered to lay asidethese demands until the primary problem was met, namely a collective-bargainingcontract for the downtown cafeterias.The testimony of Respondent's witness, VicePresident Lewis, is that on December 2 and 4 the Union claimed it had a majorityrepresentation at the Town and Country Cafeteria, and for this unit of employeesasked for negotiations of a contract, a consent Board election, and execution of thecontract after a Board certification, and that on December 5 the Union offered to setaside the demand for recognition and bargaining for the Town and Country Cafeteriauntil an appropriate time.The affidavit of Vice President Lewis, offered by counsel for General Counsel forpurpose of impeachment, states that on December 4, 1961, the Union demandedrecognition without referring to an election. It also states that the Union offeredto lay aside its demands for the Town and Country Cafeteria on December 5 untilan appropriate time. I find that on December 2 or 4, 1961, the Union demandedrecognition and bargaining for the unit of employees at Town and Country Cafeteriabased on a showing of majority representation by the number of employees in thatunit who were on strike on December 2, 1961, and I find that the Union by BusinessAgent Yeargan offered on December 5, 1961, to lay aside the demands for the Townand Country Cafeteria employees until a collective-bargaining contract was ne-gotiated and signed for the unit of employees in the downtown cafeterias. It isundisputed that no reference was made to demands for Town and Country em-ployees during the bargaining sessions on December 7 through January 19, 1962,when the contract for the downtown cafeterias was signed, except on December 7,1961, as part of a summing up of all demands by the Union for the benefit of theUnion's Attorney Youngdahl who had entered the negotiations on behalf of theUnion for the first time on that date.'°When the contract for the downtown cafeterias was signed on January 19, 1962,the strike at those cafeterias with the accompanying picketing ceased.However,the strike and the picketing at Town and Country continued.Respondent's AttorneyBurrow had conversations with Business Agent Yeargan and Union Attorney Young-dahl on January 20, 1962, as to the purpose or object of the picketing.Accordingto Yeargan and Youngdahl, Burrow was told that the picketing was because of unfairlabor practices which included the refusal to bargain.According to Burrow, he wastold by Yeargan, and by Youngdahl in the first conversation he had with him, thatthe picketing was for recognition and in the second conversation they had, Young-dahl said the pickets would be removed if Respondent would return the Town andCountry strikers to their jobs, find places for some former Heights Cafeteria em-ployees, and consent to an election.Youngdahl denied that he said what Burrowtestified he said.Both Burrow and Youngdahl testified that Youngdahl said toBurrow he would incorporate the reasons for the strike in a letter to him. Burrowagreed at the hearing that a demand for recognition was made by Youngdahl onJanuary 20, 1962.On January 22, 1962, Youngdahl sent a letter to Burrow. In substance Young-dahl wrote that the picketing was neither recognitional nor organizational, but inprotest of the unfair labor practices of the discriminatory discharge and refusal toreinstateMildred Bennett, a Town and Country Cafeteria employee, and CloraSadler, a downtown cafeteria employee, and in further protest of additional unfairlabor practices stated in charges filed with the Board that day.The unfair laborpractice cases involving Bennett and Sadler were disposed of in an informal settle-ment agreement executed January 12, 1962.The additional practices to whichYoungdahl was referring are those alleged in the original charge in Case No.26-CA-1212 filed on January 22, 1962.The Union alleged in this charge thatO Counsel for the Charging Partyreofferedthem without additional evidence, whenGeneral Counsel rested, for the purpose of showing the period of the organizational activityI sustainedRespondent counsel'sobjection to their being received in evidence, but grantedthe motion of Charging Party's counsel asking that they be placed in the file of rejectedexhibits.10 As previously stated,supra,the meetingsbeginning with the one on December 2, 1961,through January 19, 1962,were heldinLabor Commissioner Thornbrough's office withhim actingas mediator.He was concernedwith the settlement of the issues that closed,down Respondent's large downtownoperation. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent refused to bargain for the Town and Country Cafeteria,employees onDecember 1, 1961, and discriminatorily discharged Cololsees Bowers, a Town andCountry employee, on January 14, 1962.The letter also states that on December 1, 1961, a majority of employees at Townand Country Cafeteria had demonstrated clearly they wished representation by theUnion, and that in spite of the demonstration, Respondent has refused to honor theUnion's demands to recognize it and bargain with it, and that this violation of thelaw had never been remedied. It is readily admitted in the letter that the demandswere not pressed during negotiations for a contract for the downtown cafeterias.Theletter closes with a paragraph that the Union eagerly awaited information on a pro-cedure calling back the employees at the downtown cafeterias who participated inthe strike.The union representatives met and otherwise communicated with Re-spondent's representatives between January 20 and February 6, 8, and 9, 1962, withrespect to the reinstatement of employees at the Louisiana Avenue Cafeteria.On March 10, 1962, the Union terminated the strike and picketing at Town andCountry Cafeteria.This was a unilateral action by the Union.The Board's originalcomplaint in Case No. 26-CA-1212, premised on the January 22, 1962, charge,was issued on March 8, 1962, and the Union received its copy on March 9 or 10,1962.The General Counsel and the Union, as Charging Party, contend that thisevidence shows a continuing refusal by Respondent to bargain from December 2,1961, to January 20, 1962, and thereafter, and a willingness by the Union not tostrike or take other action in reprisal against the refusal during the negotiations forthe downtown cafeterias' contract, or to press for negotiations for a contract forthe Town and Country Cafeteria during that time.As stated above, Respondentconceded that a demand for bargaining had been made by the Union on January 20,1962.The question remains whether it was abandoned by the letter of January 22,1962.It is undisputed that Respondent .has not engaged in any bargaining with theUnion with respect to Town and Country Cafeteria employees.D. The alleged intimidation and threats of discharge and discriminatory dischargeof Cololsees BowersGeneral Counsel offered testimony of alleged intimidation and threats by Re-spondent to employees because of their union or concerted activity.1.The intimidation and threatsRufusWhitmore testified he worked at Town and Country Cafeteria in July,August, and part of September, 1961.Before the strike, Harding asked him howthe employees in the dining room felt about the Union, and he replied he thoughtthat they were all pretty much for it, especially the employees at the downtowncafeterias.Whitmore did not go on strike but kept working.This testimony wasunrebutted.Verlon Williams testified that he was picketing with others at Town and Countryon the morning of December 2, 1961, about 6:45 a.m., and Harding approached thepicket line and said to him he looked perfectly silly with the picket sign on.Healso testified that she came back later that morning and said that she had called alawyer, and would give them just a few minutes to leave the premises.Accordingto him, he and the other pickets were picketing in the alley at the rear of the cafeteria,which was a public right-of-way.Harding recalled talking toWilliams, and be-ginning by addressing him by his first name "Verlon," but could not recall what shesaid to him.Verlon was reinstated after applying for reinstatement following thestrike.Benjamin Williams, the brother of Verlon Williams, testified that Harding ap-proached the picket line on December 2, 1961, and, after asking him if he wasBenjaminWilliams-to which he said yes-and asking him if he was going towork-to which he said no-said to him, "You know you are out of a job." Hardingdenied she talked to him.Williams was reinstated after he applied for reinstatementfollowing the strike.Employee William Carl Sumler testified he was on the picket line on December 2,1961, at Town and Country Cafeteria, and Harding asked him if he was going "tocome in," and he replied "No," and Harding then said that he would be sorry.Harding denied talking to him on December 2. Sumler applied for reinstatementfollowing the strike but was not reinstated.Vice President Lewis and Hardingclaimed that there were less dishwasher jobs available than before the strike, andthat a job was not available for him.Harding testified she had a choice betweenhim and Benjamin Williams, another striker, and selected the latter because in heropinion he was the better worker. FRANKE'S, INC.561Employee Queen Mixon testified that on December 2, 1961,she was sitting in hercar in the alley back of the cafeteria when it was being picketed,and Harding cameout and told her to come in to work,and that if she did not, she would be out of ajob.Employee Mixon applied for reinstatement after the strike,but when calledshe could not work because she did not have her health card.Harding told her tocome back the following Monday with it, but she decided to keep the job where shewas working at the time.Marcus L. Sutton, Jr., testified that in the middle of November 1961 he wasemployed at the Heights Cafeteria, and at that time Gavin, whom he identified asmanager of the Heights Cafeteria, said to him, "If you don't stop fooling around withthis union mess you will come out like Clora Sadler and the girl out at Town andCountry."Respondent neither cross-examined Sutton nor offered rebuttal testimony.2.The alleged discharge of Cololsees BowersCololsees Bowers testified he was first employed by Manager Harding, Townand Country Cafeteria, on January 6, 1962, and worked without a break for 3days ending January 8.He was scheduled to work as a dishwasher but was putto work as a busboy on January 6 and on Sunday, January 7. Harding complimentedhim on his work and appeaiance. On Sunday, January 7, according to him, MinnieSmith, in Harding's presence, asked him if he thought she should pay for turnipgreens that Harding said she spoiled and should pay for.He told her he wouldthink about it.When Harding stepped out of the room, Minnie Smith asked himto walk out with her. Bowers stated that she said that to him because he wouldtalk to the employees telling them how wrong they were in holding the strikers'jobsHe testified he took the job during the strike because he needed the money,and felt that was the reason the others were working.He testified that Hardingsaid to him on Sunday morning she heard he had been talking about the strikers,that she did not want anything like that, to ignore them the next time they talkedto him, that the Company had not signed a contract with the Union, and was notgoing to sign a contract.Bowers also testified regarding his Sunday employment thatHarding again complimented him about his work, and told him his busboy uniformwould be ready Monday at 10 a.m.With respect to his Monday,January 8,employment,Bowers testified that in themorninghe went to Harding and told her he had been talking to Business AgentYeargan,and felt that the employees should not be working under the conditionsexisting at Town and Country.He stated he also made known to her how impor-tant the Union was, and her reply was to go to work and not try to influence theother employees. It was only 30 minutes later, according to Bowers, that he wasassigned to the diswashing machine, and he washed dishes "all evening."Bowerssaid Harding told him to call in Tuesday, January 9, for work, that he called inand talked to Tomlin as Harding was off.Mrs. Tomlin told him to call Wednesdayabout noon.Bowers testified he called in Wednesday at noon and was told by Harding thathe was not needed, but to come in Thursday, January 11.He worked all day Thurs-day as a dishwasher.Harding told him his day off was Friday, but to call Saturday.He called Saturday about noon. She said to wait to see how business was, and when hecalled back she said he was not needed but to call Sunday.He called Sunday,January 14, aboutnoon.Harding told him to come out and workHe arrived about12.30.She told him to wait, and 2 or 3 minutes later she came back with VicePresident Lewis to the place where he was standing.Lewis asked if he was theboy, and Harding said yes, and Lewis said to him that he heard he would not work.that he should have been to work on Friday and Saturday and was not at work, andas far as he was concerned he was through. Bowers testified he then said to Hardingthat she had told him to be off Friday, that she hung her head and did not say any-thing.He then walked away.Harding, said Bowers, then filled out a separationform, stating therein he did not work Friday and Saturday and asked him to sign it.but he refused.Bowers alsotestified that Harding told him he did not come to workon time, anddid not work on Friday and Saturday, and would not work, that he hadchanged a lot. She also said he had misplaced two or three uniforms.He deniedthey weremisplaced.Harding testified that Bowers was scheduled to report for work each day at 10 a.m.,and was to be on hand each day unless he was telephoned and told not come in. Shetestified that he did not report for work on Tuesday, January 9, probably onaccount of a heavy snowfall that day, and did not work on Wednesday but calledin late in the day, and talked to Tomlin.He came to work on Thursday,+January 11,at 12:30 p.m. although instructed to be at work by 10 am.Harding asked him 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDif he did not know when he was to report for work,and he said he had car trouble,and was just late.Friday was Bowers' day off.He did not apear for work at 10 a.m.on Saturday,but called in at 12:30 or 1 o'clock.Harding asked him if he knew hewas to be at work at 10 a.m. He said he knew, and was trying to get there. Shetold him to come to work.He never showed up or called.Although scheduled towork on Sunday, January, 14, at 10 a.m., he called Harding between 12 and 1o'clock.He said he would be there in a few minutes. He arrived shortly thereafter.Mrs. Harding sent him home. She said to him that she could not depend on him.She denied she discussed Bowers with Vice President Lewis. She said she did discusshim with Vice President Franke. She asked Bowers to sign his separation form atthe place which was a receipt for the return of his health card,but the health cardcould not be found,as he had never handed one in.According to Harding, therewas then no reason for his signing the separation form.On cross-examination,Harding denied Bowers ever talked to her about how he felton crossing a picket line or about his feelings about the Union.She denied sheever heard that Bowers talked to other employees.She testified that one morningTomlin told her the pickets were trying to stop Bowers from coming in.She sentfor him,and asked him if the pickets were trying to stop him from coming in, andhe told her that they told him it was wrong for him to come in and work. Sheasked him if they threatened him and said for him to pass right by them and ignorethem, that they would not hurt him.According to Harding,PrenticeWithers waspresent, and she talked to him as well as Bowers.She testified that she made upher mind to let him go on the spur of the moment because he did not come towork.Harding also testified that Bowers worked part of the time washing dishes,and helped with the dishwashing on Thursday.Respondent offered in evidence itsrecords to corroborate Harding's testimony that in a period of 7 working days,Bowers worked January 6, 7, and 8 and part time on January 11, a total of 31/2days, and reported for work late on January 11 and January 14, and did not workon January 9, 10, and 13.Vice President Lewis testified that he was in the office at the Town and CountryCafeteria on January 14, 1962, about noon,when Harding was talking to a boy em-ployee in the office.He overheard something about a health card.He had nodiscussion with Harding about Bowers, and did not instruct her to fire him.VicePresident Franke testified that he discussed Bowers with Harding on Saturday,January 13, when he was at the Town and Country Cafeteria about 11:30 a.mBowers had just called to say he would be a few minutes late.Harding said he wasscheduled to start work at 10 a.m.He denied he instructed Harding to dischargeBowers.PrenticeWithers, who worked at the Town and Country Cafeteria from Decem-ber 20, 1961,untilFebruary 1, 1962, testified that he made known to Bowersthe job opening at Town and Country,that on Sunday, January 7, 1962, Bowersstopped to talk to the pickets on the way to work,and later Harding asked him totell Bowers to see her, and when Bowers did so,he heard Harding speak to him abouthis picket line conversation.He testified that she said she did not want him foolingaround the pickets,that they did not mean any good,and were a bad influence.Healso stated that when he started his employment, Harding said to him not to believeanything the pickets said,that he had a job there as long as he wanted to work.Withers testified that Bowers told him how badly he felt about working at Town andCountry Cafeteria with the pickets outside, and that Minnie Smith at the time ofthe gritty turnip green incident told Bowers she was ready to walk out wheneverhe said the word.Counsel for General Counsel did not disclose by testimonywhether Withers overheard Minnie talking to Bowers or whether she or Bowerstold him what she said.Withers also testified that when he and Bowers were leavingon Monday evening Harding told him to call in about working Tuesday.E. The alleged discriminatory refusal to reinstateGeneral Counsel contends that Respondent has refused to reinstate strikers BeatriceHill, Charlene Thomas, Lillie Carpenter,Dorothy Martin, and Linda Loftus, to thesame or substantially equivalent jobs at the Louisiana Avenue Cafeteria,and strikersWilliam Sumler and Gertrude Sitzler to the same or substantially equivalent jobs atthe Town and Country Cafeteria.General Counsel also contends that Respondenthas refused to place on a preferential hiring list for employment at the LouisianaAvenue Cafeteria,strikers BessieWilliams, John Keirie,Annie Moore, Elton Virdon.Dorothy Moore, Evelyn Wade, Mary Lois Cartwright,Curtis Lee Bryant and FrancisHenson,and from March 10, 1962, to about March 29, 1962,refused to reinstate tothe same or substantially equivalent jobs at the Town and Country Cafeteria em- FRANKE'S, INC.563ployeesMildred Bennett, Mattie Christopher,WillieMay Henry, Theodore Jones,Lucille Sherlee, Shedrick Thompson, Benjamin Williams, and Verlon Williams."General Counsel finally contends that Alton Cryer should be placed on a preferentialhiring list for employment at the Town and Country Cafeteria.The theory behind General Counsel's contentions is that the strikes were un-fair labor practice strikes, and, therefore, Respondent is prevented from permanentlyreplacing them.Respondent, on the other hand, contends that the strikes wereeconomic strikes in support of bargaining demands for the downtown cafeterias, thatthe employees not reinstated were permanently replaced, but in any event, opera-tions were changed at the downtown cafe cafeterias and Town and Country Cafeteriato the extent that the jobs of the strikers not reinstated were abolished. It alsoanswers that the strikers whom General Counsel contends were not reinstated havebeen placed on call or on a preferential hiring list, that Elton Virdon was reinstatedabout 2 weeks before the hearing, and that the reasons for not reinstating the eightemployees at Town and Country until March 29, 1962, following application for rein-statement on March 10, was that the interval was necessary to terminate replace-ments, select the strikers to be offered reinstatement, assign lockers, obtain and cleanuniforms, see that the returning employees had health cards, and perform othernecessary details.1.The nature of the strikeGeneral Counsel contends that the strike starting early in the morning ofDecember 2, 1961, at the four cafeterias of Respondent in Little Rock was an unfairlabor practice strike in protest of the unfair labor practices of Respondent's refusalto bargain by unilaterally changing the procedure for granting leaves of absence andby its discriminatory discharge of employee Clora Sadler on or about November 8,1961 and discriminatory refusal to reinstate her on the same date, because of her un-ion membership and activity.The alleged refusal to bargain is discussedsupra,inconnection with the independent unfair labor practice charge of a refusal to bargain.The alleged discriminatory discharge of and refusal to reinstate Clora Sadler isdiscussed in the following paragraphs.a.Clora SadlerAs previously found,supra,Clora Sadler went on leave on September 12, 1961, for90 days' maternity leave to expire on December 4, 1961. The 90 days dated fromSeptember 4, the date stated in her letter of August 26 to Vice President Lewis re-questing the leave.As previously found,supra,Respondent, the Union as Charging Party, and Gen-eralCounsel entered into an informal settlement agreement disposing of separatecharges, not involved in this proceeding, alleging a discriminatory refusal to putback to work Clora Sadler and Mildred Bennett. Bennett was employed at theTown and Country Cafeteria. The charges were filed by the Union on December 1,1961, and Respondent on December 2 offered to reinstate both Sadler and Bennett.The Respondent, Charging Party, and a Board field examiner signed the agreementon January 12, 1962, and the Regional Director approved it on January 16, 1962.There were no findings of fact included in the settlement.Respondent contends thatitneither engaged in any illegal conduct with respect to either Sadler or Bennett, normade any admission it did so by entering into the settlement.Although GeneralCounsel alleged, and offered evidence in support of, misconduct against Sadler, itneither alleged nor offered evidence of any illegal conduct against Bennett.On or about November 1, 1961, Clora Sadler notified Lipton, the kitchen managerat the downtown location, that she was ready to return to work. She had been onmaternity leave.12Mrs. Lipton told her she did not have an opening for her butwould call her when she had one. Lipton testified that a replacement had been hiredfor Sadler, and that the replacement was scheduled to leave in December 1961.Sadler had applied for maternity leave until December 4, 1961.13Clora Sadler went to the Louisiana Avenue Cafeteria on November 8, 1961, andsaw Lipton.According to Sadler, Lipton told her that she had intended to call herback to work when one of the employees was burned, but Vice President Lewis told11They werereinstated on March 29, 1962.12 Seesupraforprioreventsdealing withSadler's leave.13Vice President Lewistestifiedthat the policy was to put the employee back on thepayroll whenan openingwas available.The time between the request and being placedon the payrollcould be a day or longer depending on theopeningup ofa job the employeecould fill.712-545-64-vol. 142-37 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDher not to do so.14 During her visit to the cafeteria on November 8, Clora Sadler alsotalked to Vice President Franke.He asked her how the baby was, and said he under-stood she was ready to return to work, but that he did not have an opening.He fur-ther said he would take her application to Lipton, and when she had an opening shewould probably call her.Lipton testified that she considered hiring Clora Sadler for around Thanksgiving,and went to Vice President Franke and asked him if she could hire her for that timeas then they were always "hard pressed," and he replied he could not hire any helpifhe could get along without them. Isahna Wright was the only employee hired.She was a part-time pot washer. She was called in "slightly prior to Thanksgiving"and "worked three days." In Lipton's opinion, Clora Sadler was not in a conditionto wash pots, since she had shortly before given birth to a baby.Clora Sadler engaged in the union activity that led to the Board election and theBoard certification on August 14, 1961. She was an observer for the Union at theBoard election on August 4, 1961.Vice President Franke testified that Respondenthad knowledge she was engaged in the organizational effort because of her presence atthe election as a union observer.Robbie Harris, who worked as dumbwaiter operator, as did Clora Sadler before herleave of absence starting September 12, 1961, testified that about 3 p.m. on Novem-ber 9, 1961, the day following Clora's visit to the downtown cafeteria to see aboutreturning to work, she asked Tedford, whom she identified as a kitchen supervisor,15why Isalina Wright had been hired, and Clora had not been hired back.According toRobbie Harris, Tedford replied, "Because Mr. Lewis was probably mad because ofthe union activities."She also testified that Velma Baker and Maudie Spears over-heard this conversation.Velma Baker, who worked at the downtown cafeteria as a dumbwaiter operator inNovember 1961, testified that on November 9, 1961, in the afternoon she overheard aconversation between Tedford and Robbie Harris in which the latter asked Tedford"Why hasn't Clora come back to work and she said Mr. Lewis was mad at Cloraabout these union activities and that is why she hasn't come back yet."Bakertestified she started work at 12 noon and left at 8 p.mMaudie Spears, who was employed at the downtown cafeteria in November 1961,testified that on a day in that month "about the time Clora was supposed to comeback" she overheard a conversation between Robbie Harris and Tedford. Spearstestified: "I thought they was making their plans for the evening. I do know Mrs.Tedford said to one of the others, they said, well, Clora will be here to do something,I didn't know what and Mrs Tedford made the remark that Clora would not beback with the Company, that she had messed around with the Union until theCompany wasn't going to take her back, or something right in that order, and asfar as the time of day, I do not know that either. It was sometime between thehours of noon and 1:30." She also testified that she was a baker in the cake de-partment, and that the conversation took place close to her work station.Mary Lucille Charles, who was employed in November at the downtown cafeteria,testified that on the Wednesday before Thanksgiving, (November 29), Lipton,kitchen manager, told her that they were calling Clora Sadler back to help her onFriday (November 30), and when Clora failed to appear on Friday, she askedTedford where she was, and she said that Clora would not be in "because she wasmessed up in something else." Inez Morrill Cates, who was employed at thedowntown cafeteria in November 1961, testified that on the Wednesday beforeThanksgiving she heard Lipton and Tedford tell Charles that they were going tocall on Clora Sadler to help her over the holidays. She also testified that when shecame to work on Friday at 12:45 p.m. she asked where Clora was and Tedfordsaid "They called her and she couldn't come in and then she called and wanted tocome in, and they wasn't going to let her because she was mixed up in somethingelse."In rebuttal of the testimony of Robbie Harris and Velma Baker that about 3 p.m.on November 9, Tedford said Clora Sadler would not be coming back because shehad displeased Vice President Lewis by engaging in union activities, Respondentplaced in evidence the timecards of Harris and Baker.The card of Velma Bakeris Vice President Franke and not Lewis had been in charge of personnel since Septem-ber 10, 196115There is no evidence as to whether Tedford was a supervisor within the meaning ofSection 2(11) of the Act, or was a speaking agent of Respondent. SeeN.L.R.B v. NewEngland Tank Car Industries, Inc.,302 F. 2d 273, 275 (C.A. 1). The evidence of recordshows that only Lipton, the kitchen manager, engaged in the conduct that is the Indicia ofa supervisor within the meaning of the Act. FRANKE'S, INC.565shows that she worked on November 9 from 6:20 a.m. to shortly after 10:30 a.m.,from 11 a.m. to shortly after 1:30 p.m., when she left for the day. The card ofRobbie Harris shows that she worked on November 9 from 12 o'clock noon until2:30 p.m. from 3:30 p.m. until 7 p.m., and from 7:20 p.m. until shortly after 8:20p in.Vice President Lewis testified that he did not say anything to indicate he wasdispleased with Sadler.Vice President Franke testified that the two women whowent on leaves of absence about the time Clora Sadler did were treated exactly thesame way she was.16b.General Counsel's other evidence of an unfair labor practice strikeGeneral Counsel also offered testimony through Yeargan and Joseph Taylor,a member of the Union, as to what Yeargan said to the union members on the eveningof December 1, 1961, at a union meeting in the Union's labor temple.Yeargantestified he told the assembled union members that Respondent had consistentlycommitted unfair labor practices. It had refused to take Clora Sadler and MildredBennett back to work; refused, after he made repeated requests, "not to let certainpeople come to the bargaining table"; and that it appeared to him that the onlyprotection the employees had was to strike.A strike vote was immediately takenand the members unanimously voted to strike.Taylor testified that Yeargan saidRespondent "had refused to take Mildred Bennett back and Clora Sadler back, andsaid we would put it to a vote whether or not the union would go out on strike, sohe did, and we all voted to go out."As foundsupra,General Counsel offeredevidence regarding Sadler, none regarding Bennett, and offered evidence only withrespect to one other alleged unfair labor practice, namely, a refusal to bargain byunilaterally changing its procedure for granting leaves of absence,supra.General Counsel contends that the unfair labor practice strike continued at theTown and Country Cafeteria after January 19, 1962, when the collective-bargainingcontract was executed for the downtown cafeterias and the pickets were removedfrom the Louisiana Avenue Cafeteria, the one downtown cafeteria operating, inprotest against the unfair labor practices of Respondent's refusal to bargain foremployees of the Town and Country Cafeteria, of acts of intimidation, threats, andcoercion, and the discriminatory discharge of Cololsees Bowers on January 14, 1962.The Union charged Respondent with these unfair labor practices in a charge filedJanuary 22, 1962.The discharge of Cololsees Bowers is discussedsupra.Specific acts of intimida-tion and threats which were disclosed for the first time in the amended and consoli-dated complaint dated April 11, 1962, are discussed,supra.Also discussedsupra,is the alleged refusal to bargain by Respondent for the employees of the Town andCountry Cafeteria.c.Respondent's defense to the claim of an unfair labor practice strikeAs seensupra,Respondent joins issue with General Counsel on his conten-tions of discriminatory discharge and refusal to reinstate Clora Sadler and Colol-sees Bowers, of refusing to bargain by unilaterally changing procedure for grantingleaves of absence, by refusing to recognize and bargain with Respondent as bargain-ing agent for its employees at the Town and Country Cafeteria, and of intimidatingand threatening employees with respect to their union or other concerted activity.In further rebuttal of General Counsel's case, Respondent also offered evidenceof what transpired in the last bargaining conference before the strike, which wason November 29, 1961, in bargaining conferences following the beginning of thestrike, and in communications between Union and Respondent after the strike wasended on January 19, 1962, at the downtown cafeterias, but was continued at theTown and Country Cafeteria.The evidence of the communications between theparties after January 19 1962, is set outsupra.In the cross-examination by Respondent of Harold L. Kensinger, Internationalrepresentative of the International union, with which the Union is affiliated, andwho bargained for the Union, Respondent obtained the admission that the "gist"of Kensinger's final remarks at the bargaining session on November 29, 1961, were:... there is no use negotiating further on this contract if there is no check-offacceptable to the company ... the International feels it is essential to sanctiona strike on the check-off.We can wrap this contract up fast if we can agreeon the check-off . . . the discharge provisions and the arbitration must also be19 In disposing of this credibility issue,infra,section III, F, 4, the absence from Respond-ent's conduct relating to the downtown cafeterias of any indication of union animus isconsidered. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDsettled.The union and the Internationalinsist onarbitration machinery in theagreement or we will have a strike.'Vice President Lewis testified for Respondent that at the bargaining session onNovember 29, the matters discussed were the Union's economic demands of checkoffof union dues and arbitration of all discharges.He also testified that no mentionwas made of Clora Sadler or Mildred Bennett at the bargaining session on Novem-ber 29 or prior bargainingsessions.This testimony is corroborated by that of VicePresident Franke.Kensinger's testimony is devoid of any indication that any ref-erence was made to Sadler or Bennett on November 29. Business RepresentativeYeargan claimed that a reference was made to Sadler and Bennett at one or twosessionsprior to the strike.The testimony was a mere conclusionary statement.Yeargan gave no testimony as to the reference made, when said or in what circum-stances or context it was made.d.Other evidence dealing with the alleged unfair labor practice strikeAs foundsupra,when the Union struck Respondent's four Little Rock cafeteriason December 2, 1961, the bargaining session that afternoon was held in the officeof Arkansas' Labor Commissioner Thornbrough who acted as mediator.Kensinger,the Union's bargaining representative, in addition to the economic demands for thedowntown cafeterias, and the demand for recognition and bargainig for Town andCountry Cafeteria, employees charged Respondent with refusing to put Sadler andBennett to work because of their union activity. It is undisputed that in the samebargaining conference Respondent immediately offered to put Sadler and Bennettback to work.2.The reinstatementa.At Louisiana Avenue CafeteriaAs statedsupra,98 employees at the downtown cafeterias went on strike onDecember 2, 1961.When the strikeat these cafeteriasended on January 19, 1962,91 strikers asked for reinstatement.On January 23, 1962, Respondent furnished theUnion with a list of 43 strikers it would take back. The Louisiana Avenue Cafeteriawas the only downtown cafeteria being operated.Respondent had decided not toreopen the Capitol Avenue Cafeteria. It had been closed on December 2 when thestrike began.The reduced operation did not require the same number of employeesas were required prior to the strike.The Union agreed that only 43 jobs were avail-able.These 43 jobs were filled by replacements during the strike.The replace-ments andthe employees who stayed on and did not strike ran the Louisiana AvenueCafeteria.Approximately 39 stayed on the job.After the strike ended downtown,the 43 replacements were let go, and the jobs they held were given to the strikers.General Counsel contends that two pot washers, Beatrice Hill and Charlene Thomas,and baker's helper Lillie Carpenter, salad girl Dorothy Martin, and waitress LindaLoftus have been discriminatorily denied reinstatement.As previously stated, Re-spondent contends that they were economic strikers and were permanently replaced,or in any event that their jobs were no longer available due to a reduced operationand improvementin operationefficiency.Respondent argues that the evidencethat R. E. Eubanks, former union steward, and Joseph Taylor, present union steward,were in the first group of reinstated employees, shows the absence of discriminatorymotive or object in not reinstating the pot washers as well as the other three em-ployees that General Counselalleges wereillegally denied reinstatement.Prior to the strike, Respondent employed three regular pot washers and one reliefpot washer in the kitchen for the downtown cafeterias.They were women. Thefour jobholders went on strike on December 2.Respondent replaced them withother women, and after the strike with three male strikers, and then with the presenttwo male dishwashersand a relieffemale dishwasher.Vice President Lewis andLipton, kitchen manager of the Louisiana Avenue Cafeteria, both testified that thework was heavy work requiring the lifting of 20-gallon pots and large roasting pansand that such lifting could be done better by men. They also testified that the dish-washershelped with other heavy kitchen work such as emptying garbage containers,and liftingcontainers heavy withcontentsof food products and othermaterials.Lipton also testified that the change from female to male dishwashers had been con-templatedas far back as 2 years before the strike.According to Lewis, the womenpot washers, Hill, Moore, Thomas and Cartwright, are on a preferential hiring list.14 It has been foundsuprathat Respondent and the Union began bargaining on August 21,1961, for the unit of employees at the downtown cafeterias, pursuant to the Union's re-quest of August20, 1961. FRANKE'S, INC.567General Counsel argued that since the mechanical equipment remained the same thewomen dishwashers should have been returned to their jobs.He also contends thatthe part-time female pot washer shows that female pot washers can do the work.General Counsel contends that Lillie Carpenter, who made pastries and cobblersand did odd jobs such as vegetable preparation, should have been reinstated becauseof her seniority.Vice President Lewis testified that before the strike there were nineemployees in her department, and during the strike the nine jobs were reduced tofive jobs by the introduction of more efficient methods.He testified that one methodwas to hire a professional male piebaker by the name of Brazzel who could and didthe work of three female pastry cooks.His testimony was that Carpenter had lessseniority than the strikers taken back with the exception of Howard.Howard wasreinstated to do cake baking.Lillie Carpenter had no cake baking experience.Lip-ton, kitchen manager of the downtown cafeterias, testified that sometime before thestrike Carpenter had been transferred from making pastries and cobblers to preparingvegetables and working on the elevator because she was slow in baking work.General Counsel contends that Dorothy Martin should have been reinstated as awaitress in the coffeeshop. She had been employed in the kitchen as a saladmakerand had had no experience as a waitress.The number of jobs were reduced in herdepartment and she had less seniority than the strikers taken back for this work.Respondent also offered evidence showing that she had an arm that was permanentlystiff at the elbow joint.This condition has limited her use of the arm and the mannerin which she can hold it.Respondent contends that this alone makes her incapableof handling trays and otherwise serving the public as a waitress.Then there is General Counsel's contentionthat Linda Loftus should have beenrehired on February 6, 7, or 8, 1962, as a full-time waitress. She was first employedas a coffeeshop waitress or counter girl, but left September 30, 1961,and was rehiredon December 6, 1961, as a replacement.During the period from September 30 toDecember 6 she was on part-time call and was not needed during that period. FromDecember 6 to December 26, 1961, when she joined the strikers, she was classifiedas a coffeeshop counter girl.At the end of the strike, she had insufficientseniority to entitle her to reinstatement as a full-time counter girl.As a result, shehas been placed on a "part-time waitress on call" classification consistent with herclassification before the strike.This status was given her upon agreement withBusiness Representative Yeargan.The evidence also shows that before the strike Elton Virdon was a pot washer andirregularly worked on the dumbwaiter and as a busboy.He applied for reinstatementon January 20, 1962.He was reemployed about the middle of April 1962, to go ondutyMay 2, 1962, as a dishwasher.Two employees, Odell Harris and JackieWilliams, nonstriking employees, complained to Lewis during the strike that Virdenthreatened them with bodily harm.On this complaint, Lewis did not reinstate himin January 1962.He was reinstated by agreement with Business RepresentativeYeargan, and on his representation or that of an associate that Virdon was underbad influence during the strike.Respondent's testimony is that those not hiredare on a preferential hiring list.b.Reinstatementat Town and Country CafeteriaWhen the strike ended at Town and Country on March 10, 1962, 13employees applied forreinstatement.On March 22, 1962, Respondent by telegramoffered to rehire 9 of the 13 who applied.Respondent reinstated Frank Burchon March 19. By March 29, 1962, Respondent reinstated the nine named in thetelegrams with the exception of Queen Mixon.General Counsel does not contendshe has been discriminatorily refused" reinstatement.lsHe does contend that Re-spondent has discriminatorily refused to reinstateWilliam Sumler and GertrudeSitzler, and refused to place Alton Cryer on a preferential hiring list.Respondenthas placed them (Sumler, Sitzler, and Cryer) on a preferential hiring list.The Union agreed with Respondent at the time of the March 22 offer to reinstatethat only 10 jobs were available for the 13 applicants for reinstatementIn regardto the testimony that Respondent discriminatorily refused to reinstate William Sumler,the evidence shows that after the strike there were two dishwashing jobs. Sam Bakerhad held one of them from on or about the beginning of February 1962.He wasoriginally an employee of the Heights Cafeteria, and then worked at the LouisianaAvenue Cafeteria as a replacement from the time the Heights was closed until thestrikers were reinstated at Louisiana.He was then hired as a replacement at Townand Country.The strike continued there until March 10, 1962.Harding selected19As statedsupra,she decided she did not want reinstatement 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDBenjamin Williams, a striker, in preference to Sumler, also a striker, for the otherdishwashing job.She testified that at the time she selected Williams she had theopinion he would make the better worker although there was not much choice betweenthem.Prior to the strike, Gertrude Sitzler was a salad girl in the kitchen at Town andCountry.She would take considerable time off "because of illness in her family,children, or because of her church activities, because she wanted to be home withthe family."Respondent had a Mrs. Cunningham who worked part time and shefilled in for Sitzler.Then another salad girl went on social security and now worksonly part time.Cunningham works the time that this salad girl does not work sinceshe went on social security.As a result, Respondent needed a salad girl who couldbe expected to work full time in the job Gertrude Sitzler held.Alton Cryer was a busboy working part time prior to the strike.He worked from4 p.m. until closing each day which is 8:30 to 9 p.m. in the winter and 7:30 p.m.the rest of the year.He wished to work only that time.During the strike, Respond-ent had a busboy who had begun work at 8 a.m. to begin at 10 a in. and stay longerin the evening.With this additional help, a busboy for part-time work in theevening was no longer required.Cryerison a preferential hiring listBenjaminWilliams is the only part-time employee working since the strike.He was on fulltime prior to the strike.There are no replacements hired during the strike that areworking in the bus department.F. Analyses and concluding findingsPremised on the above evidentiary findings, I make the following findings andconclusions:1.Refusal to bargainRespondent did not refuse to bargain' when it unilaterally changed its procedurefor granting leaves of absence.The employees had an interest in the leave butnot the procedure for granting it.Whether its agents or representatives at theexecutive level or at a lower supervisory level granted or denied it, it was theRespondent acting.When an employee was denied the leave contrary to Respond-ent's leave policy the employee was equally aggrieved regardless at what level itwas denied.And when the employee was granted the leave, the favorable actionas far as the employee was concerned was the same whether it was granted by anexecutive or a lower echelon supervisor.The right to decide the procedure forgranting leaves of absence is a management prerogative, absent making it a voluntarysubject of bargaming.19Respondent did not refuse to bargain with the Union on January 20, 1962, for aunit of employees at Town and Country Cafeteria, in violation of Section 8(a) (5)of the Act.The Union demanded recognition and collective bargaining on Decem-ber 2, 1961, but laid aside its demands on December 5, 1961, and then renewedits demands on January 20, 1962. The Respondent refused to recognize or bargainwith the Union. The evidencedisclosed that its refusal was premised on the positionthat the Union did not represent a majority of employees in the unitThe Respond-ent "made no effort to learn the facts [as to the Union's majority status] and tookthe chance of what they might be." 20 The Union stands or falls on the positionthat it demonstrated a majority representation by, the number of employees on strikeon December 2, 1961, at the Town and Country Cafeteria. I conclude and find thatthe evidence does not disclose that the Union represented a majority of employeesin the appropriate unit at Town and Country Cafeteria on December 2, 1961, or onJanuary 20, 1962, when the demand for recognition and bargaining was reactivatedupon the signing of a contract for the downtown cafeterias. I recognize that amajority may be demonstrated by the number of employees on strike. In the casescited by General Counsel to support this position, it was clear from the evidencethat a majority of employees were on strike. Such is not the case here. The doubtas to a majority is greater in connection with the date of January 20, as the evidenceshows that two striking employees permanently left the area, and could have leftbefore that date.Respondent refused to bargain when on September 14, 1961, it unilaterally changedits policy with respect to the status a worker had as an employee when on maternityleave or other leave of absence.Employee status during a leave of absence was an19N L R.B. v. WoosterDivisionof Borg-WarnerCorporation,356 U.S 342, 348-34920N.L.R B. v.Remington Rand, Inc,94 F. 2d 862, 869(C A. 2), cert denied 304 U S.576 and 304 U.S 585. FRANKE'S, INC.569interest which the employees had., The Union was the certified collective-bargainingrepresentative, and had a right to notice of the proposed change and an opportunityto discuss it with Respondent before it was placed in effect 21 This unilateral actionis not alleged as a violation of Section 8(a) (5) in the amended and consolidated com-plaint, but it has been sufficiently litigated to warrant a recommendation that it beenjoined.222.Discriminatory discharge of BowersEmployee Cololsees Bowers was not discriminatorily discharged in violation of Sec-tion 8(a) (3) and (1) of the Act, but was discharged for failing to report for work andfor reporting late for work.The issue is one of credibility, and I find from evaluationof the testimony of Bowers and Manager Harding of the Town and Country Cafeteria,and the demeanor of each of them on the witness stand, that Harding was the morecredible witness.3. Interference with, restraint, and coercion of employeesManager Harding, in violation of Section 8(a) (1) of the Act, intimidated andcoerced employee Verlon Williams and other employees of Town and CountryCafeteria on December 2, 1961, when they were on the picket line. The testimony ofWilliams as to Harding's conduct was left unrebutted by Respondent's witnesses.Harding testified she could not recall what she said.Manager Harding violatedSection 8(a) (1) of the Act on December 2, 1961, by telling employee William Sumlerthat he would be sorry when he elected not to return to work, and telling employeeBenjamin Williams and employee Queen Mixon that they were out of a job when theyelected not to return to work. It could be argued that she was merely asking them toreturn to work because they were needed, and would have to replace them if they didnot do so. She had a right to permanently replace them as the strike was economicas I find.However, in view of her other conduct at the picket line, her statementscould be reasonably calculated to mean that if they did not cease their union activitythey would be discharged. In an 8(a) (1) violation, motive is immaterial.To be freeof coercive conduct, Harding could have stated. to the employees that she neededthem and would have to permanently replace them if they did not return to work.I find that Gavin, the manager of the Heights Cafeteria, in violation of Section8(a) (1) of the Act, threatened employee Sutton about the middle of November 1961with discharge if he engaged in union activity. She said that he would receive thesame treatment that Clora Sadler and Mildred Bennett received.While I do notconsider this statement by Gavin as evidence of discriminatory treatment of Sadler andBennett, it is apparent from the statement that she was threatening Sutton withdischarge if he engaged in union activity.Apparently, it was known that CloraSadler had asked to be returned to her job in the first part of November and had notbeen taken back.There is no evidence of record which would warrant chargingRespondent with discriminatory conduct on Gavin's statement. It could have beenbased on sheer hearsay or rumor.As the manager of the Heights Cafeteria, shecannot be considered as beingperse in the position of knowing what action Respond-ent had taken with respect to employees of the downtown cafeterias and the Townand Country Cafeteria4.Discriminatory refusal to reinstate strikersThe strike called by Respondent on December 2, 1961, at all of Respondent'scafeterias in Little Rock, Arkansas, was an economic strike and not an unfair laborpractice strike.The evidence offered by General Counsel does not support the un-fair labor practice strike allegation. It does not disclose a constructive discharge ofClora Sadler on November 8, 1961, or a discriminatory refusal to reinstate her onthat date.Between August 26 and September 1, 1961, Sadler had made a writtenrequest for a leave of absence to be effective from September 4 to December 4,1961. It was granted orally by Lipton, the kitchen manager.Vice President Frankeinformed her by letter dated September 14 that her leave of absence was deniedinsofar as she retained status as an employee during the leave.A substitute washired to take her place until the early part of December. She asked to be put back towork November 1 and 8, 1961, and was told on each of those dates she would beput to work as soon as there was an opening. This was consistent with Respondent'spolicy.She was offered a job on December 2, 1961.21N L R B. v. Benne Katz,etc. d/b/a WilliamsburgSteel ProductsCo , 369 U S 73622 It is clear from the record, however, that this conduct did not influence the Union tostrike onDecember 2, 1961 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDI do not credit General Counsel's witnesses with respect to their testimony thatTedford,a kitchen supervisor,told employees that Clora Sadler had displeased VicePresident Lewis because of her union activity and she was not going to be rehired.Robbie Harris, the employee to whom Tedford allegedly spoke,and testified theconversation took place,was not working at 3 p.m. when she testified the conversa-tion took place.Velma Baker who corroborated Harris' testimony was likewise notworking at 3 p.m.Maudie Spears, the other corroborator,testified that she overheardthe conversation between the noon hours of 12 and 1:30, and not when it allegedlytook place.Harris, Baker,and Spears testified that it took place on November 9and two others testified it took place the day after Thanksgiving.If it occurred theday after Thanksgiving,as the second group testified,it could not have occurred onNovember 9, when Harris,to whom Tedford allegedly spoke,testified it took place.Vice President Lewis denied he said anything to Lipton or Tedford about being dis-pleased by Sadler's union activity.Lipton and Vice President Franke both testifiedthat Franke told Lipton before Thanksgiving that no one was to be hired for theThanksgiving period unless it was necessary to do so.One person,IsalinaWright,was hired as a pot washer for a few days. Sadler could not have done this work,having just had a baby.The work required the lifting and washing of 20-gallon pots.The evidence also shows that two other female employees went on leaves of absencethe same time as Sadler and were accorded the same treatment that Sadler received.The willingness of Respondent to bargain with the Union and the good faithnegotiations it held with it contradict the evidence of discriminatory action againstSadler by Respondent.The Union had won the election,was certified by the Board,and Respondent had bargained with it since August 21.Any reprisals against Sadlerin November for being a union observer at the election in August could not hurt theUnion,but, on the other hand,could only serve to bring sanctions under the Actagainst Respondent,and weaken its position at the bargaining table. - Respondent'srepresentatives do not appear to be so foolhardy as to have engaged in an effort soobviously harmful to Respondent.In any event,the record is silent as to evidence that Tedford,a kitchen super-visor,whose statements allegedly disclose a hostile animus by Respondent towardSadler,was at the time a supervisor within the meaning ofthe Act,or had any otherindicia of authority,confidence,or responsibility that made her a speaking agentof Respondent whose conduct charged Respondent with liability under the Act.As statedsupra,the evidence disclosed Lipton,the kitchen manager, to be the onlyone in the kitchen who qualified as a supervisor within the meaning of the Act atthe time of the conduct"in issue.The kitchen manager andVicePresident Frankeexercised supervisory control over the kitchen employees, such as hiring and firing,that Section 2 (11) of the Act contemplates.23Neither is the charge of an unfair labor strike starting on December 2, 1961, sup-ported by other evidence on which General Counsel relies,namely, the evidence ofRespondent's unilateral change on September 11, 1961,of its procedure for grantingleaves of absence.I have found the changing of this procedure to be a managementprerogative and not something that the Union has a right to participate in, absentRespondent voluntarily making it a bargainable subject.Moreover,the evidenceof the bargaining on November 29, 1961,especially the warnings of a strike givenby the Union's bargaining representative,ifRespondent did not concede to its de-mands for a checkoff and arbitration show the strike was economic.November 29was the last bargaining date before the strike.In addition,the first time the unionrepresentatives referred to discriminatory treatment of Sadler was at the bargainingsession in the afternoon of December 2, hours after the strike was started, and 3weeks after the alleged discriminatory treatment occurred.The continuation of the strike at the Town and Country Cafeteria from January 20toMarch 10,1962,was not an unfair labor practice strike.General Counsel claimsthat the Union continued the strike because of the discriminatory discharge ofClora Sadler,and because of the discriminatory discharge of Cololsees Bowers onJanuary 14, 1962, and threats and other coercive acts which I have found violatedSection 8(a)(1) of the Act.There is no evidence to support the allegation of adiscriminatory dischargeof CloraSadler,and I have so found.In any event, onJanuary 12, 1962, Respondent voluntarily entered into an informal settlement withtheGeneral Counsel of the charge that it discriminated against Sadler.So thismatter was moot 8 days prior to January 20 1962.Nor is there any evidence tosupport a discriminatory discharge of Cololsees Bowers, and I have so foundTherecord will not support a finding that the Union continued the strike after January 20,1962,for the minor misconduct I have found violated Section 8(a)(1), since it28SeeNorthern Virginia Steel Corporation,132 NLRB 714,715, enfd 300 F 2d 168(C.A. 4) FRANKE'S, INC.571shows that the public interest in Little Rock, Arkansas, as evidenced by the par-ticipation of the Arkansas State Labor Commissioner in the bargaining sessions afterDecember 2, 1961, sought to bring to an end Respondent's strike action.Moreover,the evidence of the Union's letter of January 22, 1962, and the statements of UnionRepresentatives Yeargan and Youngdahl disclose that the strike was pressure onRespondent to reinstate all the strikers and not continue replacements in its employat the strikers' expense.Although the strike was economic and not an unfair labor practice strike, Respond-ent terminated the replacements at the Louisiana Avenue Cafeteria, the only down-town cafeteria in operation, when the strike ended there, and reinstated strikers intheir jobs.Only 43 jobs were available to 91 strikers because of the closing downof the Capitol Avenue Cafeteria.The evidence does not show that it was for dis-criminatory reasons that Respondent failed to reinstate strikers Beatrice Hill andCharlene Thomas in the pot washing department, Lillie Carpenter as a pastry cook,Dorothy Martin as a salad girl, and Linda Loftus as a counter girl.As stated, allreplacements were terminated and strikers placed in their jobs.The union stewardfor the unit at the time of reinstatement and the former union steward were amongthe strikers taken back.Respondent's history of bargaining with the Union fromthe time of the certification until a contract was executed and during the priorperiod of organizational activity is clear of any conduct illegal within the meaningof the Act.The evidence shows that Respondent did not reinstate the five strikersnamed above because the jobs were no longer available as a result of the reducedoperation and an improvement in working efficiency.The evidence also showsthat these five employees were placed on a preferential hiring list. In addition, theother nine employees allegedly denied places on a preferential hiring list wereplaced on such a list.Respondent did not discriminatorily deny William Sumler and Gertrude Sitzlerreinstatement and discriminatorily refuse to place Alton Cryer on a preferentialhiring list with respect to employment at the Town and Country Cafeteria. Jobswere not available for Sitzler, Sumler and Cryer, because one permanent replace-ment had been hired, and there were two less jobs because of improvement inworking efficiency.All three were placed on a preferential hiring list. I finallyconclude and find.that Respondent did not commit any violation of the Act in notreinstating the eight economic strikers, Bennett, Christopher, Henry, Jones, Sherlee,Thompson, Verlon Williams, and Benjamin Williams, between the time they appliedfor reinstatement on or about March 10 to 29, 1962. I credit Respondent's defensethat this delay was caused by the necessity of terminating replacements, selectingstrikers to be offered reinstatement, assign lockers, obtain and clean uniforms, andsee that the returning employees had health cards, and perform other details.Thestrikewas for economic reasons and not because of unfair labor practices.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with its operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent coerced and threatened employees with respectto their union activities and other concerted activity in violation of Section 8 (a) (1)of the Act, and refused to bargain in violation of Section 8(a)(5) of the Act byfailing to give notice to the Union and to negotiate with it before placing in effecta change in policy dealing with the status a worker had as an employee when onleave of absence, I shall recommend that Respondent cease and desist from engagingin such conduct and take certain affirmative action designed to effectuate the policiesof the Act. I shall also recommend that the allegations of the amended and con-solidated complaint charging Respondent with other violations of the Act bedismissed.Upon the foregoing findings of fact, and upon the entire record, I make thefollowing:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By coercing and threatening employees with respect to their union or otherconcerted activity, the Respondent violated Section 8(a)(1) of the Act. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By refusing to give notice to the Union and negotiatingwithitbefore placingin effect a change in policy dealing with the status a worker had as an employee whileon a leave of absence, Respondent violated Section 8(a)(5) ofthe Act.5.Respondent did not violatethe Aut byother conduct alleged as illegal in theamended and consolidated complaint.6.The foregoing unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, I recommend that theRespondent, Franke's, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercing and threatening employees in connection with union or other con-certed activity in violation of Section 8(a) (1) of the Act.(b)Refusing to bargain with the Union as the collective-bargaining representativeof an appropriate unit of employees at its Louisiana Avenue, Little Rock, Arkansas,cafeteria, by failing to give notice to the Union and negotiating with it, before plac-ing in effect a change in policy dealing with the status a worker has as an employeewhen on a leave of absence.(c)Engaging in like or related conduct.2.Take the following affirmative action which I find will effectuate the purposes oftheAct:(a) Bargain collectively with the Hotel-Motel, Restaurant Employees Union LocalNo 200, Hotel and Restaurant Employees and Bartenders International Union, AFL-CIO, as the certified exclusive representative of Respondent's employees in the ap-propriate unit at its cafeteria on Louisiana Avenue, Little Rock, Arkansas, by givingnotice to the Union of a change in policy dealing with the status a worker has as anemployee while on leave of absence and offer to negotiate regarding it, before placingit in effect.(b) Post at the cafeterias Respondent operates at Louisiana Avenue, and at theintersection of Asher and South University Avenues, Little Rock, Arkansas, copies ofthe attached notice marked "Appendix."Copies of said notice, to be furnished by theRegional Director of the Twenty-sixth Region of the National Labor Relations Board,shall, after being signed by a duly authorized representative of the Respondent, beposted by it immediately upon receipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous place, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by any other material 24(c)Notify the said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report and Recommended Order, what steps the Respondent hastaken to comply therewith 25It is further recommended that unless on or before 20 days from the date of thereceipt of this Intermediate Report and Recommended Order, the Respondent notifythe said Regional Director, in writing, that it will comply with the foregoing Recom-mended Order, the National Labor Relations Board issue an order requiring theRespondent to take the action aforesaid.And it is further recommended that the Board dismiss the allegations of- the amendedand consolidated complaint insofar as they refer to conduct other than the conductfound to be violations of the Act.24 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."2G In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read* "Notify the Regional Director for the Twenty-sixth Region, inwriting, within 10 days from the date of this Order, what steps the Respondent has takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that: REALIST, INC.573WE WILL NOT refuse to bargain with the Hotel-Motel,Restaurant EmployeesUnion Local No. 200,Hotel and Restaurant Employees and Bartenders Inter-nationalUnion,AFL-CIO,the certified collective-bargaining representativeof our employees at our cafeteria on LouisianaAvenue, Little Rock,Arkansas,by failing to giveit noticeof a change in policy dealing with the status a workerhas as anemployee when on a leave of absence, or by failing to offer tonegotiatewith this Union regarding it, before placing it in effect.WE WILLNOT intimidate employees or threaten them with discharge whentheyare engaged in union or other concertedactivityor because of suchactivity.WE WILL NOTin any like or related manner restrain or coerce employees inthe exercise of their rights to engage in union orotherconcerted activities forthe purpose of collective bargainingor othermutual aid or protection.All our employees are free to become,remain,or refrain from becoming or remain-ing members of the Hotel-Motel,Restaurant EmployeesUnion Local No. 200, Hotelan I Restaurant Employees and Bartenders InternationalUnion, AFL-CIO.FRANRE'S, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remainposted for 60consecutivedays from the date ofposting,and must not be altered,defaced, orcovered byany other material.Employees may communicate directly with the Board's RegionalOffice,SeventhFloor FallsBuilding,22 North FrontStreet,Memphis,.Tennessee,38103, TelephoneNo. Jackson7-5451,if they have any question concerning this notice or compliancewith its provisions.Realist, Inc.andInternational Union,Allied IndustrialWork-ers of America, AFL-CIO.Case No. 18-CA-1546.May 13, 1963DECISION AND ORDEROn March 26, 1963, Trial Examiner Lloyd Buchananissued hisIntermediate Report in the above-entitledproceeding,finding thatRespondent had engagedin certainunfair labor practicesand recom-mending thatit cease anddesist therefrom and take certain affirmativeaction, asset forth in the attached Intermediate Report.Thereafter,the Respondent filedexceptionsto the Intermediate Report and asupporting brief.Pursuant to the,provjsions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the Respondent's exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERThe Boardadopts asits Order the Recommended Order of the TrialExaminer.142 NLRB No. 66.